DETAILED ACTION
This Office action is in response to the amendment filed 17 May 2022. Claims 1-3, 5, 6, 8-10, 12-15, 20, 21, 24, 26, and 28-31 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 23 May 2022 was filed after the mailing date of the non-final rejection on 18 February 2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

The information disclosure statement filed 23 February 2022 fails to comply with 37 CFR 1.98(a)(1), which requires the following: (1) a list of all patents, publications, applications, or other information submitted for consideration by the Office; (2) U.S. patents and U.S. patent application publications listed in a section separately from citations of other documents; (3) the application number of the application in which the information disclosure statement is being submitted on each page of the list; (4) a column that provides a blank space next to each document to be considered, for the examiner’s initials; and (5) a heading that clearly indicates that the list is an information disclosure statement.  The information disclosure statement has been placed in the application file, but the information referred to therein has not been considered. 
Please see the image file wrapper. The document coded as the 2/23/2022 IDS includes only the certification statement page. Any other pages were not placed in the image file wrapper and the examiner was not able to locate the missing pages. According to Scanning Customer Support, “This document was filed via EFSWeb and the page counts match the N417 dated 2/23/22. As such, no pages appear to exist in our files that complete the IDS as requested.”

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5, 6, 8-10, 12-15, 20, 21, 24, and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For Claim 1 (line 17), Claim 13 (line 18), “the cell handover” lacks antecedent basis in the claim.
Remaining claims are rejected as depending from a rejected claim.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-3, 5, 6, 8, 9, 12-15, 20, 21, 24, and 28-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 2020/0028599) in view of Frenger et al. (US 2016/0044551).
For Claims 1 and 13, Zhang teaches a method for beamforming information interaction, a network device, the network device being a first network device and comprising: a transceiver and a processor (see paragraphs99, 292), the method comprising: 
receiving, by a first network device, first beamforming information sent by a second network device, the first network device being a network device corresponding to a present serving cell for a terminal, the second network device being a neighbouring network device of the first network device (see paragraphs 202-204, 207: measurement configuration), wherein the first beamforming information is information related to beam measurement of the second network device, and the first beamforming information comprises first measurement configuration information applicable to all beams in multiple cells (see paragraphs 7-8, 13, and 15) and the first measurement configuration information comprises a measurement frequency, a measurement cycle, a measurement duration, a beamforming resource allocation parameter and cell identifier of the multiple cells (see paragraphs 174, 176); and 
configuring, by the first network device, the terminal according to the first beamforming information (see abstract, paragraphs 163, 177, 184).  
Zhang as applied above is not explicit as to, but Frenger teaches the method wherein the first beamforming information further comprises a first measurement result (see paragraphs 55, 56); and 
the method further comprises: performing, by the first network device, beam measurement to obtain a second measurement result based on an uplink signal (see paragraph 49), and 
performing, by the first network device, the cell handover for the terminal according to the first measurement result and the second measurement result (see Figure 5, paragraphs 70-72; also paragraphs 55, 56; also paragraphs 38, 53, 62: handover signaling, command, decision; paragraphs 59, 67, 69: using first and second measurement results in process to determine handover). 
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to use measurement information provided by candidate cells as in Frenger when implementing the method of Zhang. The motivation would have been to perform handover based on more accurate measurements.
 For Claims 2 and 14, Zhang teaches the method, wherein configuring, by the first network device, the terminal according to the first beamforming information comprises: configuring, by the first network device, the terminal for beam measurement according to the first measurement configuration information (see paragraphs 177, 184, 208).  
For Claims 3 and 15, Zhang teaches the method, further comprising: sending, by the first network device, parameter request information to the second network device, the parameter request information being configured to request the second network device for the first measurement configuration information (see paragraphs 177, 184, 208).  
	For Claim 5, Zhang teaches the method, wherein the first measurement configuration information is carried in network device configuration signaling or handover configuration signaling (see paragraphs 202, 207-208).  
For Claim 6, Zhang teaches the method, wherein the network device configuration signaling comprises establishing signaling of a network device interface or updating signaling of a network device configuration (see paragraphs 202, 218).  
For Claims 8 and 20, Zhang as applied above is not explicit as to, but Frenger teaches the method, further comprising: 
sending, by the first network device, second measurement configuration information to the terminal, the second measurement configuration information being configured to instruct the terminal to send the  uplink signal on a beam according to the second measurement configuration information (see paragraphs 47, 49).
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to use measurement information provided by candidate cells as in Frenger when implementing the method of Zhang. The motivation would have been to perform handover based on more accurate measurements.
For Claims 9 and 21, Zhang as applied above Is not explicit as to, but Frenger teaches the method, further comprising: 
sending, by the first network device, measurement configuration coordination information to the second network device, the measurement configuration coordination information being configured to coordinate with the second network device about measurement configuration information used for measurement of the uplink signal on a beam (see paragraph 47, step 102; paragraphs 55, 56); and 
receiving, by the first network device, feedback information of the measurement configuration coordination information from the second network device (see paragraphs 55, 56). 
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to use measurement information provided by candidate cells as in Frenger when implementing the method of Zhang. The motivation would have been to perform handover based on more accurate measurements.  
For Claims 12 and 24, Zhang as applied above is not explicit as to, but Frenger teaches the method, further comprising: sending, by the first network device, second beamforming information to a third network device, the second beamforming information being information related to beam measurement of the first network device (see paragraphs 10, 39: a base station plays both serving and target node roles; paragraphs 55, 56: sharing measurement information). 
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to provide for the first device to send beamforming information to another device as in Frenger when servicing communication device as in Zhang. One of ordinary skill would have been able to do so with the reasonably predictable result of allowing a communication device to move through the network.
For Claim 28, Zhang teaches a method for beamforming information interaction, comprising:
 receiving, by a first network device, first beamforming information sent by a second network device, the first network device being a network device corresponding to a present serving cell for a terminal, the second network device being a neighbouring network device of the first network device, wherein the first beamforming information is information related to beam measurement of the second network device (see paragraphs 202-204, 207: measurement configuration; paragraphs 7, 8, 13, 15: measurement configuration, beams), 
configuring, by the first network device, the terminal according to the first beamforming information (see abstract, paragraphs 163, 177, 184).
Zhang as applied above is not explicit as to, but Frenger teaches the first beamforming information comprising a first measurement result (see Figure 5, paragraphs 71, 72; also paragraphs 55, 56); and 
configuring, by the first network device, the terminal according to the first beamforming information, comprising: 
sending, by the first network device, second measurement configuration information to the terminal, the second measurement configuration information being configured to instruct the terminal to send an uplink signal on a beam according to the second measurement configuration information (see paragraphs 47, 49); 
performing, by the first network device, beam measurement to obtain a second measurement result based on the uplink signal (see paragraph 49); and 
performing, by the first network device, a cell handover for the terminal according to the first measurement result and the second measurement result (see Figure 5, paragraphs 70-72; also paragraphs 55, 56; also paragraphs 38, 53, 62: handover signaling, command, decision; paragraphs 59, 67, 69: using first and second measurement results in process to determine handover).  
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to use measurement information provided by candidate cells as in Frenger when implementing the method of Zhang. The motivation would have been to perform handover based on more accurate measurements.
For Claims 29, Zhang as applied above is not explicit as to, but Frenger further teaches the method, further comprising: 
sending, by the first network device, measurement configuration coordination information to the second network device, the measurement configuration coordination information being configured to coordinate with the second network device about measurement configuration information used for measurement of the uplink signal on the beam (see paragraph 47, step 102; paragraphs 55, 56); and 
receiving, by the first network device, feedback information of the measurement configuration coordination information from the second network device (see paragraphs 55, 56). 
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to use measurement information provided by candidate cells as in Frenger when implementing the method of Zhang. The motivation would have been to perform handover based on more accurate measurements.
For Claims 30 and 31, Zhang as applied above is not explicit as to, but Frenger teaches the method, wherein the first measurement result is obtained by the second network device performing beam measurement based on the uplink signal (see Figure 4 item 103, paragraphs 47-48).  
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to obtain the measurement result as in Frenger when implementing the method of Zhang and Frenger. The motivation would be to obtain an appropriate basis for determining whether to handover the terminal.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 2020/0028599) and Frenger et al. (US 2016/0044551) as applied to claim above, and further in view of Kwon et al. (US 2017/0212117).
For Claim 10, the references as applied above are not explicit as to, but Kwon teaches the method, wherein the first measurement result is carried in handover configuration signaling, and the handover configuration signaling comprises handover request signaling or handover confirmation signaling (see paragraphs 109, 126). 
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to performing signaling as in Kwon when implementing the method of Zhang and Frenger. One of ordinary skill would have been able to do so with the reasonably predictable result of allowing handover using known signaling in a known type of system. 

Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 2020/0028599) and Frenger et al. (US 2016/0044551) as applied to claims 1-3 above, and further in view of Chen et al. (US 2013/0010763, hereinafter “Chen ‘763).
For Claim 26, Zhang as applied above is not explicit as to, but Chen ‘763 teaches the method, wherein responsive to determining by the first network device that the terminal is capable of being handed over to the adjacent cell, sending, by the first network device, the parameter request information to the second network device (see paragraphs 6, 100, 108: it is known to have the source BS request measurement information from the target BS upon making a handover decision).  
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to acquire measurement information as in Chen ‘763 when implementing the method of Zhang. The motivation would be to ensure that appropriate values are measured when making handover-related determinations.

Response to Arguments
The amendment filed 17 May 2022 has been entered.
Applicant’s arguments with respect to rejections under 35 USC 103 have been fully considered, but are either not persuasive or moot in view of the new grounds of rejection introduced herein. The claims remain rejected under 35 USC 103.
As regards teachings of Frenger, it should be noted that Frenger does teach that the serving BS measures the UL MRS from the UE and also receives from the target BS a measurement result from measuring the UL MRS (see paragraphs 49, 55, and 56).
The serving base station calibrates measurement reports from other base stations for better comparison (see paragraph 59). The serving base station uses the measurement results to calculate DL beamforming weights for the target base station (see paragraphs 67, 69). As a result, the serving and target base stations use calibrated DL beamformed signals so that the measurement results from the UE are comparable (see paragraph 70). The terminal provides the comparable measurement reports to the serving BS—the terminal’s report is thus based on the measurement result provided by the target base station to the serving base station (see paragraphs 71-72). The serving base station makes the handover decision accordingly. Therefore the handover decision is based on both its own measurement result and the measurement result from the target BS resulting from the measurement of the uplink signal from the terminal.
Thus Frenger solves the technical problem of acquiring comparable measurement results, relating to multiple base stations, for performing cell reselection or handover. Zhang likewise provides for the serving network device to use information from an adjacent network device in the process of determining the signal environment of a terminal device. One of ordinary skill in the art would have been able to apply the process of Frenger when gathering information about the environment of the terminal device as in Zhang, with the motivation being collecting information that can be directly compared.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Schmidt et al. (US 2015/0181492) teaches using measurements from different base stations when making handover decisions. Savolainen (US 6438377) teaches handover decisions based on measurements of a UL signal from a UE by source and target base stations. Jeon et al. (US 2011/0103282) teaches using measurements at a target base station when making handover.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASSANDRA L DECKER whose telephone number is (571)270-3946. The examiner can normally be reached 7:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CASSANDRA L DECKER/Examiner, Art Unit 2466                                                                                                                                                                                                        7/11/2022


/FARUK HAMZA/Supervisory Patent Examiner, Art Unit 2466